ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
Raytheon Missile Systems                   ) ASBCA No. 61001
                                           )
Under Contract No. N00024-07-C-6119 et al. )

APPEARANCES FOR THE APPELLANT:                    Karen L. Manos, Esq.
                                                  John W. F. Chesley, Esq.
                                                  Katherine J. King, Esq.
                                                   Gibson, Dunn & Crutcher LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Alexander M. Healy, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Hanscom AFB, MA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 14, 2021



                                               CHERYL L. SCOTT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61001, Appeal of Raytheon Missile
Systems, rendered in conformance with the Board’s Charter.

      Dated: June 15, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals